              Case 1:09-cv-03479-CCB Document 59 Filed 06/19/20 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

YURI J. STOYANOV                                     *

         v.                                          *      Civil No. CCB-09-3479

RAY MABUS, SECRETARY OF                             *
THE NAVY, et al.
                                          ***************

                                     MEMORANDUM AND ORDER

         The record in this case has been reviewed. Plaintiff Yuri Stoyanov recently filed an “urgent”

motion to release and send summons to him. (ECF 58). His case had been stayed, however, at his

request, pending his appeal to the Fourth Circuit and then to the Supreme Court. (ECF 51, 53). Only

now does it appear that the Supreme Court has denied his request for certiorari.           Stoyanov v.

McPherson, No. 19-1179, 2020 WL 2105278 (U.S. May 4, 2020). At this time the court Denies his

last motion for stay filed December 13, 2019 (ECF 56) as moot.

         Accordingly, summonses that may have been presented to the court in 2019 were not ready to

be issued until Mr. Stoyanov’s appeals had been exhausted. A search will now be made for any paper

copies that may be in the courthouse. Mr. Stoyanov is admonished to be courteous in any future

conversations with Clerk’s Office employees about the location and issuance of the summonses or any

other aspect of this case.

         Further, it appears that Mr. Stoyanov has filed a motion to amend the consolidated case. (ECF

57). The U.S. Attorney’s Office is directed to respond to the Motion within 21 days of the date of this

Order.

         So Ordered this     18th   day of June, 2020.



                                                                           /S/
                                                            Catherine C. Blake
                                                            United States District Judge
